Motion GRANTED and Order filed October 6, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00678-CV
                                  ____________

          IN RE SIM-MEDS, INC. AND JUSTIN SIMONS, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              215th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-19657


                                    ORDER

      On October 1, 2020, relators Sim-Meds, Inc. and Justin Simons, filed a
petition for writ of mandamus in this court. Relators asks this court to order the
Honorable Elaine H. Palmer, Judge of the 215th District Court, in Harris County,
Texas, to set aside her order dated August 4, 2020, denying relators’ joint motion
to dismiss.
      Relators have also filed a motion for temporary relief, asking our court to
stay proceedings in the trial court pending a decision on the petition for writ of
mandamus. See Tex. R. App. P. 52.8(b), 52.10.

      It appears from the facts stated in the petition and motion that relators’
request for relief requires further consideration and that relators will be prejudiced
unless immediate temporary relief is granted. We therefore grant relator’s motion
and order all proceedings in trial court cause number 2020-19657, S J Associated
Pathologists, P.L.L.C v. Sim-Meds, Inc. and Justin Simons, stay until a final
decision by this court on relators’ petition for writ of mandamus, or until further
order of this court.

      In addition, the court requests S J Associated Pathologists, P.L.L.C., the real
party-in-interest, to file a response to the petition for writ of mandamus on or
before October 22, 2020. See Tex. R. App. P. 52.4.

                                              PER CURIAM


Panel consists of Justices Spain, Hassan, and Poissant.




                                          2